Exhibit 10.3

 

EXECUTION VERSION

 

PROMISSORY NOTE

 

Date: June 18, 2013

 

 

FOR VALUE RECEIVED, the undersigned, OP-TECH Environmental Services, Inc., a
Delaware corporation (the “Borrower”), promises to pay to the order of Accord
Financial, Inc., its successors or assigns (“Accord”) at 25 Woods Lake Road,
Suite 102, Greenville, South Carolina 29607, or at such other place or to such
other party or parties as Accord may from time to time designate, up to the
principal sum of One Million and No/100 Dollars ($1,000,000.00) or so much as
may be outstanding hereunder from time to time with interest at the Interest
Rate, as hereinafter defined.

The “Interest Rate” shall mean a floating rate of interest equal to Branch
Banking and Trust Company’s Prime Rate plus twelve and three-quarters percent
(12.75%) per annum, calculated on the basis of a year of 360 days, and shall
accrue from and after the date Accord funds any principal hereunder.

All payments of principal and interest shall be payable in lawful money of the
United States of America, which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment. Interest shall accrue
daily and, if not sooner paid, be payable on the earlier of (i) the last day of
each month commencing June 30, 2013 or (ii) the date of each funding under the
Master Agreement (as hereinafter defined) from and after the date hereof.
Principal shall be repaid monthly in the amount of $27,777.78 per month on the
last day of each month commencing June 30, 2013, with a final payment of all
outstanding principal and interest due on the earlier of (i) June 30, 2016; or
(ii) the date on which the Master Agreement is terminated (the “Maturity Date”).
To the extent available, payments of principal and interest shall be withheld
from proceeds of factoring due to Borrower from Accord under the Master Purchase
and Sale Agreement between Borrower and Accord (“Master Agreement”) dated as of
May 30, 2013.

This Promissory Note ("Note") is secured by a lien on certain collateral
(“Collateral”) pursuant to a Security Agreement between Borrower and Accord
dated June 18, 2013 (“Security Agreement”).

This Note may be prepaid in whole or in part at any time without penalty.
Prepayments shall first be applied to accrued interest and then to other amounts
due under this Note or under the Master Agreement.

If this Note is placed in the hands of an attorney for collection or is
collected through any legal proceedings the undersigned promises to pay a
reasonable attorney’s fee and all costs associated with such collection. In the
event that the Borrower shall default upon the covenants contained in this Note
or under the Master Agreement, Accord shall have the right to enforce this Note
in accordance with its terms by such means and remedies as are provided by law
or equity.

The Borrower waives presentment, protest and demand, notice of protest, demand
and dishonor and nonpayment of this Note. None of the rights and remedies of
Accord are to be waived or affected by failure or delay to exercise them.

This Note shall be governed as to validity, interpretation, construction, effect
and in all other respects by the laws and decisions of the State of South
Carolina without giving effect to the doctrines and laws relation to choice of
law and conflicts of law of such state.

If any term or provision of this Note or the application thereof shall to any
extent be invalid or unenforceable, the remainder of this Note or the
application of such terms to persons or circumstances other than those to which
any provision is held invalid or unenforceable shall not be affected thereby.

This Note may not be modified orally but only by an agreement in writing signed
by the party against whom enforcement of any such modification is sought. The
remedies set forth herein in all instances are not exclusive but are cumulative
and in addition to all other remedies which may exist.

The failure to pay any part of the principal or interest when due on this Note
or to fully perform any covenant, obligation or warranty on this or on any other
liability to Accord, including but not limited to any obligation under the
Security Agreement or the Master Agreement shall be a material default hereunder
and under the Master Agreement and this Note and other debts due Accord by
Borrower shall immediately become due and payable without notice, at the option
of Accord. In addition, upon default, Accord may pursue its full legal remedies
at law or equity.

In order to induce Accord to make advances hereunder, Borrower hereby represents
and warrants to Accord as follows:

i.                    Good Standing. Borrower is a corporation, duly organized,
validly existing and in good standing under the laws of Delaware and has the
power and authority to own its property and to carry on its business in each
jurisdiction in which Borrower does business.

ii.                  Authority and Compliance. Borrower has full power and
authority to execute and deliver this Note, the Security Agreement, and all
related documents (the “Loan Documents”) and to incur and perform the
obligations provided for therein, all of which have been duly authorized by all
proper and necessary action of the appropriate governing body of Borrower. No
consent or approval of any public authority or other third party is required as
a condition to the validity of any Loan Document, and Borrower is in compliance
with all laws and regulatory requirements to which it is subject.

iii.                Binding Agreement. This Note and the other Loan Documents
executed by Borrower constitute valid and legally binding obligations of
Borrower, enforceable in accordance with their terms.

iv.                Litigation. There is no proceeding involving Borrower pending
or, to the knowledge of Borrower, threatened before any court or governmental
authority, agency or arbitration authority, except as disclosed to Accord in
writing and acknowledged by Accord prior to the date of this Note, which if
adversely determined is likely to have a material adverse effect on Borrower,
its business, finances or assets or which challenges the transaction
contemplated in the Loan Documents.

v.                  No Conflicting Agreements. There is no operating agreement,
article, charter, bylaw, stock provision, partnership agreement or other
document pertaining to the organization, power or authority of Borrower and no
provision of any existing agreement, mortgage, indenture or contract binding on
Borrower or affecting its property, which would conflict with or in any way
prevent the execution, delivery or carrying out of the terms of this Note and
the other Loan Documents.

vi.                Ownership of Assets. Borrower has good title to the
Collateral and the Collateral is free and clear of liens, except those granted
to Accord and as disclosed to Accord in writing prior to the date of this Note.

vii.              Taxes. All taxes and assessments due and payable by Borrower
have been paid or are being contested in good faith by appropriate proceedings
and the Borrower has filed all tax returns which it is required to file, unless
subject to a valid extension of time to file.

WAIVERS. To the extent permitted by law, Borrower hereby irrevocably waives any
right it may have to a trial by jury in respect of any litigation directly or
indirectly at any time arising out of, under or in connection with this Note or
any transaction contemplated hereby or associated herewith. Borrower irrevocably
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any such litigation any special, exemplary, punitive or
consequential damages, or damages other than, or in addition to, actual damages.
Borrower certifies that no party hereto nor any representative or agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers. Borrower acknowledges that Accord has been induced to enter
into this Note and the transactions contemplated hereby, in part, as a result of
the mutual waivers and certifications contained in this paragraph.

 

 

IN WITNESS WHEREOF, the undersigned through its authorized officer has executed
this Promissory Note on June 18, 2013.

WITNESS:
                                                                           OP-TECH
Environmental Services, Inc.

       (SEAL)

/s/ Daniel P. George
                                                                               By:
/s/ Charles B. Morgan

Daniel P. George
                                                                                   Its:
Chief Executive Officer